Citation Nr: 1115561	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.

2.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as peptic ulcer disease and gastoesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypothyroidism, claimed as a thyroid injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in part, denied service connection for skin, and gastrointestinal disorders.  A February 2008 rating decision denied service connection for a thyroid injury.  

The case was previously before the Board in October 2010, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of actinic keratosis, hypothyroidism, GERD, and duodenal ulcer.  

2.  Medical records reveal post-service diagnoses of basal cell carcinoma, and squamous cell carcinoma, skin cancer, which were treated by surgical excision.

3.  Service records confirm that the Veteran was an experimental medical test subject for Q fever during service.

4.  Service treatment records do not reveal any diagnosis of actinic keratosis, basal cell carcinoma, squamous cell carcinoma, peptic ulcer disease, GERD, or hypothyroidism during active service.  

5.  There is no evidence that basal cell carcinoma, squamous cell carcinoma, or peptic ulcer disease became manifest during the first year after the Veteran separated from military service.  

6.  There is no credible evidence linking any current medical disability to active service, including Q fever testing during service.  

7.  There is no credible evidence that the Veteran was exposed to ionizing radiation during active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disorder, diagnosed as actinic keratosis, basal cell carcinoma, and squamous cell carcinoma have not been met. 38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (d), 3.311 (2010).

2.  The criteria for service connection for a gastrointestinal disorder, diagnosed as peptic ulcer disease and GERD have not been met. 338 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (d), 3.311 (2010).

3.  The criteria for service connection for hypothyroidism, claimed as a thyroid injury, have not been met. 338 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (d), 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided pre-adjudication notice that met all of the notice requirements for his claims for service connection for a skin disability and a gastrointestinal disability in a December 2005 letter that substantially complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002); identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  A March 2006 letter substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequently, a November 2007 letter provided all required notice with respect to his claim for a thyroid disability. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; obtained VA examination reports; obtained VA treatment records; obtained private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Tumors (cancer) and ulcers, may be presumed to have been incurred during active military service if they manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Q Fever

The Veteran's primary assertion is that during active service he was a medical test subject in "Project Whitecoat."  He asserts that as a test subject he was infected with Q fever and that as a result he has incurred all of the disabilities for which he claims service connection.  

The Veteran has submitted a variety of evidence with respect to his assertions of participation as a test subject in Project Whitecoat including, but not limited to, statements from service buddies and copies of an article from the internet.  There are two specific pieces of evidence of record which are fairly dispositive of the matter.  First, the Veteran's service treatment records have been obtained.  His November 1956 separation examination report of medical history includes the following notation:  "Experimental subject for Q fever at Walter Reed Army Hospital, Wash. D.D. July 1955."  The Veteran has also submitted a copy of a special order extract from Walter Reed Army Medical Center dated June 1955 which indicates that the Veteran was transferred to Dugway Proving Ground, Utah, for approximately 14 days in July 1955.  Accordingly, the evidence establishes that the Veteran was stationed at Dugway Proving Ground, Utah and that he was a test subject involved in Q fever tests.  

The Veteran's service treatment records have been obtained.  They contain entrance and separation examination reports along with some medical and dental treatment records.  The service treatment records do not reveal any complaints of, treatment for, or diagnosis of actinic keratosis, basal cell carcinoma, squamous cell carcinoma, peptic ulcer disease, GERD, or hypothyroidism during active service.  On separation examination medical history the Veteran reported having a history of frequent indigestion and boils.  On separation examination clinical evaluation revealed normal findings with respect to his abdomen, viscera, and endocrine system.  Minimal submaxillary adenopathy was noted as an abnormality with respect to the skin and lymphatic system.  

A large volume of private medical treatment records dated from approximately 1967 to the present has been submitted.  These records establish diagnoses of the disabilities for which the Veteran claims service connection.  For example, a December 1999 private surgical pathology report indicates a diagnosis of GERD, while a December 1999 gastroenterology treatment note indicates diagnoses of erosive esophagitis, small hiatial hernia, but no esophageal ulcers.  A May 1998 electrocardiogram report notes that the Veteran was on thyroid medication; a June 2002 treatment note indicates a diagnosis of hypothyroidism.  

Various private and VA dermatology treatment records reveal that the Veteran has a diagnosis of actinic keratosis, and that he has required surgical excision of skin cancer which has been diagnosed at times as basal cell carcinoma, and at other times as squamous cell carcinoma

A February 2002 VA treatment record is of note.  In this record the Veteran reported his history of being a Q fever test subject and that "since 1955 patient has had problems with his skin."  This treatment record does not provide a medical opinion linking any skin disorder to the Veteran's Q fever exposure during service.  Rather, the nurse merely transcribed the Veteran's assertions.  Moreover, there is no medical evidence of complaints of, or treatment for skin symptoms during service or until decades after service.  

A January 2006 letter from the Veteran's private dentist merely transcribes the Veteran's assertions of exposure to biologic agents during service and asserts that the Veteran should be given an examination.  No opinion linking the claimed disabilities is expressed by the dentist in this letter, and the Veteran was subsequently afforded a VA Compensation and Pension examination. 

In March 2010, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician reviewed the evidence of record.  The examiner confirmed current diagnoses of: actinic keratosis, with a history of skin cancer removal; hypothyroidism; and duodenal ulcer with GERD.  The examining physician also stated that he had reviewed medical literature regarding Q fever and that the usual complications from the disease are cardiovascular such as endocarditis and pericarditis.  The examiner further stated that he could "not locate any information regarding the association of GERD, hypothyroidism or skin cancer to Q fever and it would be speculative to conclude that any Q fever infection during active military service caused the" claimed disabilities.  

In a March 2011 brief, the Veteran's representative indicated that the examining physician "professed an inability to render the remand ordered opinion without resorting to speculation," and that this opinion is irrelevent to a decision on the matter as it is neither positive nor negative with regarding the question of service connection.  The Board disagrees.  The examining physician reviewed the medical evidence and the medical literature regarding Q fever and found that the usual complications of Q fever are cardiovascular in nature.  Moreover, the physician specifically considered the disabilities claimed by the Veteran and found that there is no information in the medical literature regarding the association of GERD, hypothyroidism or skin cancer to Q fever.  The physician concluded that, based on the known documented complications from Q fever and the disabilities claimed by the Veteran, there was no medical authority linking the Veteran's claimed disabilities to Q fever infection and that any such opinion providing a link would be speculation.  

The Veteran was exposed to Q fever during service.  He has current diagnoses of:  actinic keratosis, basal cell carcinoma, squamous cell carcinoma, GERD, and 
Hypothyroidism.  However, with the exception of the Veteran's assertions, there is no evidence linking the current disabilities to active service or to Q fever exposure during service.  The Veteran asserts that he has had skin symptoms since service, but the diagnoses of his current skin disabilities required surgical biopsy, and there is no evidence of such a diagnosis of a skin disorder until decades after service.  He asserts that he had "bleeding ulcers" within a few years of his Q fever exposure.  However, there is no medical evidence of a gastrointestinal disorder until the early 1990s, with a reported history dating back to the 1960s.  

The preponderance of the evidence is against the claims for service connection for: a skin disorder, diagnosed as actinic keratosis, basal cell carcinoma, and squamous cell carcinoma; gastrointestinal disorder, diagnosed as peptic ulcer disease and GERD; and, hypothyroidism.  There is no doubt to be resolved; and service connection is not warranted.

B.  Ionizing Radiation Exposure

The Veteran has made the alternate assertion that his claimed disabilities are the result of exposure to ionizing radiation during service.  The Veteran filed his claim of a VA Form 21-526 in December 2005.  His primary claim was that his disabilities had been caused by infection with Q fever during active service as addressed above.  However, the Veteran also indicated on his claim form that he was exposed to ionizing radiation at Dugway Proving Ground in 1955.  

The RO requested the Veteran's account of his claimed radiation exposure which he provided on a VA Radiation Risk Activity Sheet in January 2006.  On this sheet he indicated that he was not issued a radiation film badge to wear.  Most of his assertions of exposure were to the residue of chemical and biologic warfare experiments.  To the extent that the Veteran asserted that he was exposed to ionizing radiation he indicated that it was "possible residue or fall-out from nearby Nevada (atomic)."  

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  Thyroid cancer is one of the specified cancers, but the Veteran has not been diagnosed with thyroid cancer.  The Veteran's skin cancers, basal cell carcinoma, and squamous cell carcinoma, are not among the specified cancers. 38 C.F.R. §§ 3.309(d)(2).  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity" which includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. §§ 3.309(d)(3)(ii)(A).  Simply put, the Veteran does not meet the criteria for consideration of service connection on a presumptive basis for diseases specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d).  The Veteran does not have any of the diseases specified.  Moreover, he is not a radiation-exposed veteran within the definition of the regulation.  The Veteran did not have onsite participation in a nuclear test.  Rather, he has made vague allegations of being exposed to fall-out from tests conducted in entirely different locations from where he was stationed.  

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease. 38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations; skin cancer is specifically enumerated as being radiogenic diseases. 38 C.F.R. § 3.311(b)(2)(vii).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits. 38 C.F.R. § 3.311(a)(2), (b).

The veteran claims that he was exposed to ionizing radiation during service at Dugway Proving Ground, Utah.  The evidence of record establishes that he was stationed at this location for approximately 14 days in 1955.  By the Veteran's own admission he was not a participant in nuclear testing, and he was never issued a radiation monitoring film badge.  His specific assertions of radiation exposure are that Dugway Proving Ground was "contaminated" and that he was possibly exposed to the fall-out from nuclear testing that was conducted at another location in a different state.  Based upon the evidence of record, including being stationed at Dugway Proving Grounds for approximately 14 days and his vague assertion of exposure to remote fall-out from a different state, there is no evidence to support the assertion that the veteran was exposed to ionizing radiation during active military service.  The Board finds the Veteran's vague assertions of exposure to lack credibility.  Moreover, to the extent that the Veteran reported that he was exposed to ionizing radiation during service to physicians rendering medical opinions renders any such opinions deficient by the reliance upon a faulty medical and radiation exposure history.

A July 2006 letter from a private dermatologist states that from 1998 to 2006 the Veteran developed multiple skin cancers and the he had also developed a thyroid deficiency.  The physician stated that "it is my opinion that exposures during his earlier life both to ultraviolet radiation as well as nuclear irradiation, both while in the United States Armed Services, have more likely than not contributed to these problems as a cause."  Again, the evidence does not support that the Veteran was exposed to "nuclear irradiation" as the physician asserts and, consequently, the opinion is of no probative value.  

A July 2006 letter from a second private dermatologist stats that the Veteran has skin cancer and "multiple other pre-cancerous sun damaged actinic keratosis on his upper body and face.  All of these problems may well be related to radiation exposure while in the military stationed in the southwest, earlier in his life."  Again, the evidence shows that the Veteran was stationed in Utah for a mere 14 days during service and that he was not present at a location involved in nuclear testing.  

Finally, at the March 2010 VA examination the Veteran reported his exposure to radiation contamination at Dugway Proving Ground, Utah.  Interestingly, the Veteran's report of medical history in at the examination emphasized radiation exposure as opposed to his claimed Q fever exposure.  The examiner noted the above medical opinions in the record.  The examining physician also indicated that a review of medical literature indicated that "radiation exposure is a more likely cause of the Veteran's condition . . ."  The examiner did not specify which of the Veteran's claimed disabilities he was referring to.  

Again, to the extent that the Veteran reported that he was exposed to ionizing radiation during service to physicians rendering the above medical opinions, those opinions are rendered deficient by their reliance upon a faulty medical and radiation exposure history and are of no probative value.

Although skin cancer is a radiogenic disease pursuant to 38 C.F.R. § 3.311, there is no competent evidence showing exposure to ionizing radiation during service.  To the extent that there are medical opinions of record relating the Veteran's to radiation exposure during service, such exposure is not demonstrated by the record.  

The preponderance of the evidence is against the claims for service connection for: a skin disorder, diagnosed as actinic keratosis, basal cell carcinoma, and squamous cell carcinoma; gastrointestinal disorder, diagnosed as peptic ulcer disease and GERD; and, hypothyroidism when considered under all bases related to his allegations of radiation exposure during service.  There is no doubt to be resolved; and service connection is not warranted.












ORDER

Service connection for a skin disorder, diagnosed as actinic keratosis, basal cell carcinoma, and squamous cell carcinoma, is denied.

Service connection for a gastrointestinal disorder, diagnosed as peptic ulcer disease and GERD, is denied.

Service connection for hypothyroidism, claimed as a thyroid injury, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


